DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/06/2019, 01/28/2020, and 11/06/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the examiner.
Claim Objections
Claims 27, 29, and 31 are objected to because of the following informalities:  in claim 27, the term “PRACH” should be fully defined as to what it stands for.  In each of claims 29 and 31, the terms “BWP” and “PRACH” should be fully defined as to what they stand for.  Appropriate correction is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 37 and 38 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  Claim 37 recites a computer program product and claim 38 recites a computer readable medium. The broadest reasonable interpretation of a claim drawn per se in view of the ordinary and customary meaning of computer readable media, particularly when the specification is silent. See MPEP 211.01. When the broadest reasonable interpretation of a claim covers signal per se, the claim must be rejected under 35 USC 101 as covering non-statutory subject matter. As a result, claims 37 and 38 are rejected under 35 U.S.C. 101 for covering non-statutory subject matter. 
	The rejected claim(s) may be amended to narrow the claim to cover only the statutory embodiment to avoid the rejection under 35 USC 101 by adding the limitation “non-transitory” before “computer readable medium.”
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 21, 23, 25-28, 32-33, and 35-38 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Loehr et al. (US 2019/0191464 A1, provisional application no. 62/608,517), hereinafter referred to as Loehr.

	Regarding claim 21, Loehr teaches a method implemented at a user equipment (UE) (Loehr - Paragraph [0006], provisional paragraph [0005], note methods for efficiently transmitting a scheduling request; Paragraph [0073], provisional paragraph [0051], note user equipment apparatus that may be used for efficiently transmitting a scheduling request) the method comprising:
	performing a random access procedure for one or more first pending scheduling requests (SRs) in response to a first event (Loehr - Paragraphs [0058]-[0059], provisional paragraph [0046], note in case data arrival for LCH (logical channel) B triggers a BSR, the UE will initiate a random access procedure, the UE communicates its scheduling request via PRACH transmission); and 
	performing one or more physical uplink control channel (PUCCH) based SR transmission procedures for one or more second pending SRs in response to a second event (Loehr - Paragraphs [0058]-[0059], provisional paragraph [0046], note if subsequently BSR/SR is triggered due to data arrival of LCH (logical channel) A, then the UE may perform dedicated SR procedure on PUCCH, for LCH A, the pending SR (scheduling request) is transmitted on a valid PUCCH resource of the associated SR configuration);
	wherein the random access procedure is performed in parallel with the one or more PUCCH based SR transmission procedures (Loehr - Paragraph [0039] provisional paragraph [0030], note in order to perform random access procedure and dedicated SR procedure in parallel (simultaneous transmission of PRACH and SR on PUCCH), the UE selectively uses PRACH and PUCCH resources to transmit an SR; provisional paragraph [0046], note the UE may perform dedicated SR procedure on PUCCH in parallel to the RACH procedure).

	Regarding claim 23, Loehr teaches wherein performing the random access procedure for the one or more first pending SRs comprises:
(Loehr - Paragraph [0060], provisional paragraph [0047], note multiplexing/transmission of a BSR, which contains buffer status up to (and including) the last event that triggered a BSR; Paragraph [0079], provisional paragraph [0079], note triggering a buffer status report for a first logical channel in response to arrival of data for said first logical channel).

	Regarding claim 25, Loehr teaches wherein the information is indicated to the base station through physical random access channel (PRACH) resource on which message 1 is transmitted, each PRACH resource being predefined to be associated with a corresponding SR configuration or logical channel; or
	wherein the information is indicated to the base station through message 3 (Loehr - Paragraph [0060], provisional paragraph [0047], note multiplexing/transmission of a BSR in RACH message 3).

	Regarding claim 26, Loehr teaches wherein the information indicated to the base station through message 3 is one of:
	a medium access control (MAC) control element (CE) carrying index(es) of the SR configuration(s) or logical channel(s) (Loehr - Paragraph [0060], provisional paragraph [0047], note multiplexing/transmission of a BSR MAC CE in RACH message 3; Paragraph [0079], provisional paragraph [0079], note triggering a buffer status report for a first logical channel in response to arrival of data for said first logical channel);

	a buffer status report (BSR) including at least buffer status for the logical channel(s) (Loehr - Paragraph [0060], provisional paragraph [0047], note multiplexing/transmission of a BSR MAC CE in RACH message 3); and
	a radio resource control (RRC) message carrying index(es) of the SR configuration(s) or logical channel(s).

	Regarding claim 27, Loehr teaches wherein performing the random access procedure for the one or more first pending SRs comprises:
	in response to the first event occurring in currently active first bandwidth part (BWP) configured with no PRACH resource, switching to a second BWP configured with PRACH resource (Loehr - Paragraph [0052], provisional paragraph [0040], note that based on the scheduling request configuration and the current active BWP, there may be no PUCCH resources dedicated for transmission of a scheduling request signal for the logical channel; Paragraph [0070], provisional paragraph [0049], note the UE switches to a UL/DL BWP upon initiation of the random access procedure when PRACH resources are not configured for the active UL BWP); and
	performing the random access procedure in the second BWP (Loehr - Paragraph [0070], provisional paragraph [0049], note the UE switches to the UL/DL BWP upon initiation of the random access procedure); and
	wherein the method further comprises switching back to the first BWP (Loehr - Paragraph [0084], provisional paragraph [0058], note the processor may switch an uplink/downlink BWP from a first BWP to a second BWP in response to the buffer status report).

	Regarding claim 28, Loehr teaches wherein the first BWP is a non-default BWP and the second BWP is a default BWP (Loehr - Paragraph [0070], provisional paragraph [0049], note active UL BWP, initial (default) UL/DL BWP).

	Regarding claim 32, Loehr clearly teaches a method implemented at a base station (Loehr - Paragraph [0093], provisional paragraph [0067], note base station apparatus that may be used for efficiently transmitting a scheduling request), the method comprising:
	performing a first resource allocation procedure in response to reception of a resource allocation request related to random access procedure from a user equipment (UE) the resource allocation request being triggered for one or more first pending scheduling requests (SRs) on the UE which have no physical uplink control channel (PUCCH) resource to use (Loehr - Paragraph [0053], provisional paragraphs [0040]-[0041], note if there are no PUCCH resources dedicated for transmission of a scheduling request signal for the logical channel, then a random access procedure is initiated; Paragraphs [0058]-[0059], provisional paragraph [0046], note in case data arrival for LCH (logical channel) B triggers a BSR, the UE will initiate a random access procedure, the UE communicates its scheduling request via PRACH transmission; Paragraph [0075], provisional paragraph [0060], note the transceiver receives an uplink grant (in response to the SR)); and
	performing a second resource allocation procedure in response to reception of one or more second SRs on PUCCH from the UE (Loehr - Paragraphs [0058]-[0059], provisional paragraph [0046], note if subsequently BSR/SR is triggered due to data arrival of LCH (logical channel) A, then the UE may perform dedicated SR procedure on PUCCH, for LCH A, the pending SR (scheduling request) is transmitted on a valid PUCCH resource of the associated SR configuration; Paragraph [0066], provisional paragraph [0060], note the transceiver receives an uplink grant (in response to the SR));
	wherein the first resource allocation procedure is performed in parallel with the second resource allocation procedure (Loehr - Paragraph [0039] provisional paragraph [0030], note in order to perform random access procedure and dedicated SR procedure in parallel (simultaneous transmission of PRACH and SR on PUCCH), the UE selectively uses PRACH and PUCCH resources to transmit an SR; provisional paragraph [0046], note the UE may perform dedicated SR procedure on PUCCH in parallel to the RACH procedure).

	Regarding claim 33, Loehr teaches wherein performing the first resource allocation procedure comprises:
	determining what logical channel(s) request an uplink grant, based on the resource allocation request (Loehr - provisional paragraph [0045], note LCH A is configured for SR (has PUCCH resources dedicated for SR); logical channels are mapped to SR resources); and
	allocating uplink resource for the determined logical channel(s) (Loehr - Paragraph [0067], provisional paragraph [0048], note the UE receives a UL grant (in response to the transmission of an SR on PUCCH)).

Regarding claim 35, the claim is interpreted and rejected for the same reason as claim 21, except the claim is written in a device claim format, which is taught by Loehr (Loehr - Paragraph [0073], provisional paragraph [0051], note the user equipment may include a processor and a memory; Paragraph [0074], provisional paragraph [0053], note the processor executes instructions stored in the memory).

	Regarding claim 36, the claim is interpreted and rejected for the same reason as claim 32, except the claim is written in a device claim format, which is taught by Loehr (Loehr - Paragraph [0093], provisional paragraph [0067], note the base station may include a processor and a memory; Paragraph [0095], provisional paragraph [0069], note the processor executes instructions stored in the memory).

	Regarding claim 37, Loehr teaches a computer program product comprising instructions that, when executed by at least one processor in a user equipment (UE), cause the UE to perform the method of claim 21 (Loehr - Paragraph [0087], provisional paragraph [0061], note the memory is a computer readable storage medium).

	Regarding claim 38, Loehr teaches a computer readable storage medium comprising instructions that, when executed by at least one processor of a base station, cause the base station to perform the method of claim 32 (Loehr - Paragraph [0097], provisional paragraph [0071], note the memory is a computer readable storage medium).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 22 and 29-31 are rejected under 35 U.S.C. 103 as being unpatentable over Loehr in view of Jeon et al. (US 2019/0132862 A1, provisional application no. 62/577,540), hereinafter referred to as Jeon.

	Regarding claim 22, Loehr does not teach wherein the first pending SR is associated with a first SR configuration and the second pending SR is associated with a second SR configuration, the second SR configuration being different than the first SR configuration; or wherein the first pending SR corresponds to a first set of logical channels and the second pending SR corresponds to a second set of logical channels, the second set being different than the first set; or wherein the first pending SR is triggered by a first logical channel having a first priority 
	In an analogous art, Jeon teaches wherein the first pending SR is associated with a first SR configuration and the second pending SR is associated with a second SR configuration, the second SR configuration being different than the first SR configuration (Jeon - Paragraph [0275], provisional paragraph [0302], note multiple SRs for logical channels/logical channel groups mapped to different SR configurations); or
	wherein the first pending SR corresponds to a first set of logical channels and the second pending SR corresponds to a second set of logical channels, the second set being different than the first set (Jeon - Paragraph [0275], provisional paragraph [0302], note multiple SRs for logical channels/logical channel groups mapped to different SR configurations); or
	wherein the first pending SR is triggered by a first logical channel having a first priority and the second pending SR is triggered by a second logical channel having a second priority, the second priority being higher than the first priority (Jeon - Paragraph [0275], provisional paragraph [0302], note the UE may transmit one SR corresponding to the highest priority logical channel/logical channel group; Paragraph [0276], provisional paragraph [0303], note SR procedure triggered by a lower priority logical channel/logical channel group).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Jeon into Loehr in order to switch bandwidth parts for UEs, improving communications without increasing signaling overhead and/or decreasing spectral efficiency (Jeon - Paragraph [0002], provisional paragraph [0191]).

Regarding claim 29, Loehr teaches the method further comprising:
	when the first BWP is configured with valid PUCCH resource for the one or more first pending SRs and the second BWP is configured with PRACH resource but with no PUCCH resource for the one or more first pending SRs, switching to the second BWP (Loehr - Paragraph [0057], provisional paragraph [0045], note LCH A is configured for SR (has PUCCH resources dedicated for SR in the current active BWP); Paragraph [0070], provisional paragraph [0049], note the UE switches to a UL/DL BWP upon initiation of the random access procedure when PRACH resources are not configured for the active UL BWP, the switched-to (UL/DL) BWP is configured with PRACH resources);
	wherein performing the random access procedure for the one or more first pending SRs comprises: in response to the first event occurring in the second BWP, performing the random access procedure in the second BWP (Loehr - Paragraph [0070], provisional paragraph [0049], note the UE switches to the UL/DL BWP upon initiation of the random access procedure when PRACH resources are not configured for the active UL BWP).
	Loehr does not teach receiving from a base station a BWP switch command that instructs the UE to switch from a first BWP to a second BWP; and wherein performing one or more PUCCH based SR transmission procedures for one or more second pending SRs comprises: in response to the second event occurring in the second BWP, performing one or more PUCCH based SR transmission procedures in the second BWP.
	In an analogous art, Jeon teaches receiving from a base station a BWP switch command that instructs the UE to switch from a first BWP to a second BWP (Jeon - Paragraph [0298], provisional paragraph [0337], note a gNB/base station may transmit, to a UE/wireless device, a DCI directly/indirectly indicating the first UL BWP as a new active UL BWP when the base station decides to switch an active UL BWP from a first UL BWP to a second UL BWP); and
	wherein performing one or more PUCCH based SR transmission procedures for one or more second pending SRs comprises: in response to the second event occurring in the second BWP, performing one or more PUCCH based SR transmission procedures in the second BWP (Jeon - Paragraph [0227], provisional paragraph [0236], note a default UL BWP may be configured to a wireless device for transmitting PUCCH for SR, for example, if the PUCCH resources are not configured in every BWP for SR).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Jeon into Loehr for the same reason as claim 22 above.

	Regarding claim 30, the combination of Loehr and Jeon, specifically Loehr teaches wherein the random access procedure is started immediately after switching to the second BWP (Loehr - Paragraph [0070], provisional paragraph [0049], note the UE switches to the initial DL/UL BWP for the case that RACH procedure is initiated); or wherein the random access procedure is started at a next SR opportunity based on an SR configuration which is associated with the one or more first pending SRs and active in the first BWP, but not active in the second BWP.

	Regarding claim 31, Loehr teaches the method further comprising:
	when the first BWP is configured with valid PUCCH resource for the one or more first pending SRs and the second BWP is configured with no PRACH and no PUCCH resource for (Loehr - Paragraph [0052], provisional paragraph [0040], note that based on the scheduling request configuration and the current active BWP, there may be no PUCCH resources dedicated for transmission of a scheduling request signal for the logical channel; Paragraph [0070], provisional paragraph [0049], note the UE switches to a UL/DL BWP upon initiation of the random access procedure when PRACH resources are not configured for the active UL BWP);
	wherein performing the random access procedure for the one or more first pending SRs comprises: in response to the first event occurring in the third BWP, performing the random access procedure in the third BWP (Loehr - Paragraph [0070], provisional paragraph [0049], note the UE switches to the initial DL/UL BWP for the case that RACH procedure is initiated); and
	wherein the method further comprises switching to the second BWP (Loehr - Paragraph [0084], provisional paragraph [0058], note the processor may switch an uplink/downlink BWP from a first BWP to a second BWP in response to the buffer status report).
	Loehr does not teach receiving from a base station a BWP switch command that instructs the UE to switch from a first BWP to a second BWP.
	In an analogous art, Jeon teaches receiving from a base station a BWP switch command that instructs the UE to switch from a first BWP to a second BWP (Jeon - Paragraph [0298], provisional paragraph [0337], note a gNB/base station may transmit, to a UE/wireless device, a DCI directly/indirectly indicating the first UL BWP as a new active UL BWP when the base station decides to switch an active UL BWP from a first UL BWP to a second UL BWP).
.

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Loehr in view of Moulsley et al. (US 2015/0016350 A1), hereinafter referred to as Moulsley.

	Regarding claim 24, Loehr teaches wherein the first event is one of:
	there is no valid PUCCH resource in the corresponding SR configuration(s) (Loehr - Paragraph [0053], provisional paragraphs [0040]-[0041], note if there are no PUCCH resources dedicated for transmission of a scheduling request signal for the logical channel, then a random access procedure is initiated).
	Loehr does not teach wherein the first event is one of: the maximum number of PUCCH based SR transmission attempts has been reached in the corresponding SR configuration(s).
	In an analogous art, Moulsley teaches wherein the first event is one of:
	the maximum number of PUCCH based SR transmission attempts has been reached in the corresponding SR configuration(s) (Moulsley - Paragraph [0142], note PRACH may also be used if the number of SR transmissions on PUCCH, without receiving a grant for PUSCH, exceeds a threshold).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Moulsley into Loehr in order perform cell selection for PRACH transmission, improving data rate and system capacity (Moulsley - Paragraph [0101]).

Claim 34 is rejected under 35 U.S.C. 103 as being unpatentable over Loehr in view of Mukherjee et al. (US 2013/0301541 A1), hereinafter referred to as Mukherjee.

	Regarding claim 34, Loehr does not teach wherein the resource allocation request is message 1, and the logical channel(s) are determined based on physical random access channel (PRACH) resource on which the message 1 is transmitted, each PRACH resource being predefined to be associated with a corresponding logical channel; and wherein allocating uplink resource for the determined logical channel(s) comprises one of or a combination of: transmitting to the UE a random access response message including an uplink grant6Attorney Ref.: 1009-3188 / P74121 US1 sufficient for transmission of information about the one or more first pending SRs; transmitting to the UE a random access response message including an uplink grant sufficient for transmission of traffic data for the determined logical channel(s); and reconfiguring the UE with PUCCH resource for the determined logical channel(s).
	In an analogous art, Mukherjee teaches wherein the resource allocation request is message 1, and the logical channel(s) are determined based on physical random access channel (PRACH) resource on which the message 1 is transmitted, each PRACH resource being predefined to be associated with a corresponding logical channel (Mukherjee - Paragraph [0046], note using a pre-assigned PRACH preamble for a scheduling request; Paragraph [0099], note the UE may choose a random access preamble from the PRACH preamble partition associated with a logical channel from the logical channel group); and
	wherein allocating uplink resource for the determined logical channel(s) comprises one of or a combination of:

	transmitting to the UE a random access response message including an uplink grant sufficient for transmission of traffic data for the determined logical channel(s) (Mukherjee - Paragraph [0099], note the UE has data and requires an uplink grant; Paragraph [0214], note uplink grant in the RAR); and
	reconfiguring the UE with PUCCH resource for the determined logical channel(s).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Mukherjee into Loehr in order to reduce random access procedure collisions, reducing the latency of scheduling requests (Mukherjee - Paragraph [0046]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Pelletier et al. (US 2014/0056243 A1) discloses selecting between PRACH and PUCCH configurations for scheduling request, and logical channel priority.
	Loehr et al. (US 2018/0014322 A1) discloses sending a scheduling request over the PUCCH or performing a random access procedure to request an uplink radio resource.
	Zhou et al. (US 2019/0132110 A1) discloses switching BWP triggered by a DCI sent by a gNB.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAILOR HSU whose telephone number is (571)272-1729.  The examiner can normally be reached on Mon-Fri. 6:50 am - 3:10 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on (571)-272-3155.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BAILOR C. HSU/Patent Examiner, Art Unit 2461                                                                                                                                                                                                        
/HUY D VU/Supervisory Patent Examiner, Art Unit 2461